DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitation "wherein the first type partition walls are arranged separated with an increasing distance in the flow direction" is indefinite. Claim 1 recites "a labyrinth shaped flow path from the inlet to the outlet which is arranged to divert the air flowing from the inlet towards the outlet in a direction towards the opposite inner wall of the housing," which appears to defines multiple "flow directions," at least one "from the inlet towards the outlet" and "from the inlet towards the opposite inner wall of the housing." These are substantially perpendicular directions, and it is not readily apparent to which flow direction the limitation refers. To the best of the examiner's understanding in view of Applicant's Figure 4, which illustrates an increasing distance between first type partition walls (from a small x1 to larger xn), the "flow direction" as claimed is understood to correspond to a direction along the extension length from the inlet to the outlet, e.g., direction of airflow (Qin and Qout) illustrated in Fig. 1. Alternatively stated, to the best of the examiner's understanding, the first type partition walls closer to the outlet are separated at a larger distance than the first type partition walls closer to the inlet. Claim 1 will be further discussed with this understanding below.
Regarding claim 8 and claims dependent thereon, the limitation "wherein the at least one second type partition wall extends from the inlet to the outlet of the housing" is indefinite. Claim 6, on which claim 8 depends, recites the housing comprises at least two second type partition walls which are arranged parallel to each other. It is unclear if the limitations of claim 8 are intended to refer to at least one of the two (or more) second type partition walls or to the at least two second type partition walls. 
Regarding claim 13 and claims dependent thereon, the limitation "second type partition wall" is indefinite, as there is no previous definition of this term in the claims. It is unclear if the second type partition wall is a part of the housing, part of another device, etc. 
Regarding claims 15-16 and claims dependent thereon, there is insufficient antecedent basis for the limitation "each housing half" in the claims. For the purpose of this Office action, claims 15 and 16 will be further discussed with the understanding they are dependent claim 14, which does provide proper antecedent basis for the above-noted term. 
Regarding claim 17 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the at least one second type partition wall" in the claim. For the purpose of this Office action, claim 17 will be further discussed with the understanding it is dependent claim 16, which provides proper antecedent basis for the above-noted term. 
Regarding claim 18 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the at least one second type partition wall" in the claim, particularly in view of the indefiniteness of claim 13. For the purpose of this Office action, claim 18 will be further discussed with the understanding it is dependent on claim 16, which provides proper/clear antecedent basis for the above-noted term.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9, 12, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,787,884 A (previously cited, Tovey).
Regarding claim 1, Tovey teaches a device for collecting aerosol particles in an exhaled airflow (Fig. 3e; col. 1, lines 7-10, recover fine particulate material from inhaled or exhaled air), said device comprises:
a housing having an extension length in a direction between a first end with an inlet arranged to receive an exhaled airflow and a second end with an outlet arranged to transmit the exhaled airflow (outer body of filter 10), and an inner cross section defined by one or more inner walls of the housing, wherein said cross section has a diameter or exhibits a distance between opposing inner walls, and wherein said housing has an elongated shape (see Fig. 3e); and
at least four first type partition walls, arranged at a distance from each other and extending in a direction essentially perpendicular to the walls, partly covering the inner cross section of the housing (Fig. 3e, collection areas 18, or projections having said areas), 
wherein said first type partition walls protrude from opposite sides of the one or more inner walls of the housing creating opposite openings with an opening area between the first type partition walls and the respective opposite inner wall of the housing (see Fig. 3e, where an opening area exists between the end of each projection and the opposing outer/housing wall), whereby said first type partition walls are arranged to create a labyrinth shaped flow path from said inlet to said outlet (Fig. 3(e), wherein the projections provide a convoluted passage 14) which is arranged to divert the air flowing from the inlet towards the outlet in a direction towards the opposite inner wall of the housing so that said aerosol particles separate from the airflow and attach on the device (Abstract, wherein a sample of any particulate matter in the air will be caused to impact against the collection zone due to the non-linearity of the passage and to be retained on the collection zone), wherein the first type partition walls are arranged separated with an increasing distance in the flow direction (Fig. 3e, where the spacing between the partition walls 18 considerably increases from up to down; presuming the arrow illustrated in Fig. 3e shows the direction in which air is inhaled, when air is then exhaled (e.g., col. 4, lines 20-28, where the user may inhale and exhale through the passage), it flows in the opposite direction, i.e. with the upper opening as inlet and the lower opening as outlet, satisfying the above-noted limitation). 
Tovey further appears to illustrate the distance between two opposite first type partition walls is smaller than the diameter of the cross section or the distance between opposing inner walls of the housing (see Fig. 3e). Alternatively/Additionally, Tovey discloses the passage may be configured to induce movement which will cause deposition of at least some of the particles in the inhaled air on the collection means (col. 4, lines 9-19). As one of ordinary skill in the art would readily appreciate that closer partition walls would create a passage requiring sharper turns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tovey with the distance between two opposite first type partition walls is smaller than the diameter of the cross section or the distance between opposing inner walls of the housing in order to increase likelihood of impaction (and therefore collection) of particulates on the collection surfaces due to inertial and/or centrifugal forces (Tovey, col. 4, lines 9-19).
Regarding claim 9, Tovey/Tovey as modified teaches/suggests said housing has the shape of an elongated cylinder with a circular cross section (Figs. 1-2, 3e, etc.). 
Regarding claim 12, Tovey/Tovey as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the device is made of a non-absorbent material (col. 3, lines 56-60, wherein the filter is made of plastic, metal). Alternatively/Additionally, Tovey discloses the device may be washed in order to recover collected particulates (col. 6, lines 40-45), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tovey with the device being made of a non-absorbent material in order to permit the collected aerosol particles to be easily washed out and/or removed from the device for analysis thereof (col. 6, lines 40-45). 
Regarding claim 13, Tovey/Tovey as modified teaches and/or suggests at least one of the following parts has a rough surface structure in order to increase surface area: housing, first type partition walls (col. 4, lines 38-49, wherein the surface of collection means may be ribbed or otherwise fashioned in a shape to enhance particle collection). 
Regarding claim 19, Tovey/Tovey as modified teaches/suggests the said aerosol particles in exhaled airflow are biomarkers, including pulmonary surfactant, drugs or other endogenous or exogenous compounds found in the alveoli of the lungs having a size of between 0.1 and 2 μm, with an average size of between 0.3 and 0.8 μm (col. 4, lines 50-57, where the device may be configured to collect very small particles of less than 3 μm diameter). 

Claim(s) 2, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tovey as applied to claim(s) 1 above, and further in view of US 2015/0033824 A1 (previously cited, Hammarlund).
Regarding claim 2, Tovey/Tovey as modified teaches/suggests the limitations of claim 1, as discussed above. Tovey/Tovey as modified further discloses each first type partition wall has a partition area essentially perpendicular to the extension direction of the housing (e.g., Fig. 3e). Tovey/Tovey as modified further appears to illustrate the partition walls cover approximately 50% of the inner cross section area of the housing (e.g., Fig. 3e, wherein the projections extend about halfway into the inner cross section). 
Alternatively/Additionally, Hammarlund teaches/suggests a similar particle collection means (tubular element), disclosing it is preferable that first type partition walls (baffles 103) further than half of the total cross section of the housing (¶ [0054] wherein baffles 103 preferably protrude into the lumen 104 a distance greater than the length of the radius of the lumen 104, i.e., ≥ 50% of the inner cross section area). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Tovey with each first type partition wall having a partition area essentially perpendicular to the extension direction of the housing covering 50-95% of the inner cross section area of the housing as taught and/or suggested by Hammarlund in order to increase collection surface area, provide a more convoluted flow path (Tovey, col. 2, lines 27-40), etc.
Regarding claim 14, Tovey/Tovey as modified teaches/suggests the limitations of claim 1, and further discloses it may be desirable for the device to be able to taken apart to facilitate recovery of collected particles from the collection means (col. 4, lines 58-61), but does not expressly teach the housing comprises a first and a second housing half which are adapted to be joined.
Hammarlund teaches/suggests a device comprising a housing comprising a first and a second housing half which are adapted to be joined (Fig. 1A, Fig. 4A, ¶ [0052] two half pipes put together), wherein each housing half comprises at least one first type partition wall extending at least half of the total cross section of the housing (Fig. 1A, Fig. 4A, ¶ [0054] wherein baffles 103 protrude into the lumen 104 a distance at least the length of the radius of the lumen 104 and preferably a greater distance, i.e., ≥ 50% of the inner cross section area). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Tovey with the housing comprising a first and a second housing half which are adapted to be joined, wherein each housing half comprises at least two first type partition walls extending into the cross section of the housing as taught/suggested by Hammarlund in order to facilitate recovery of collected particles from the collection means (Tovey, col. 4, lines 58-61) by allowing the housing halves to be separated after use. 
Regarding claim 15, Tovey as modified teaches/suggests the limitations of claim 14, and further teaches/suggests each housing half comprises at least two first type partition walls extending into cross section of the housing, as discussed above. Tovey as modified further appears to illustrate the first type partition walls extend approximately half the total cross section of the housing (Fig. 3e), but does not expressly disclose each housing half comprises at least two first type partition walls extending further than half of the total cross section of the housing. 
Hammarlund teaches/suggests a similar particle collection means (tubular element), disclosing it is preferable that first type partition walls (baffles 103) further than half of the total cross section of the housing (¶ [0054] wherein baffles 103 preferably protrude into the lumen 104 a distance greater than the length of the radius of the lumen 104, i.e., ≥ 50% of the inner cross section area). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Tovey with the at least two first type partition walls extending further than half of the total cross section of the housing as taught and/or suggested by Hammarlund in order to increase collection surface area, provide a more convoluted flow path (Tovey, col. 2, lines 27-40), etc.

Claim(s) 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tovey as applied to claim(s) 1 and 9 above, and further in view of US 2014/0024960 A1 (previously cited, Smith).
Regarding claim 3, Tovey/Tovey as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the inner cross section area is between 20 mm2 and 615 mm2. However, Tovey does disclose the device can be an oral device (throughout document). 
Smith teaches/suggests a housing having an extension length in a direction between a first end with an inlet arranged to receive an exhaled airflow and a second end with an outlet arranged to transmit the exhaled airflow, and an inner cross section defined by inner walls of the housing arranged at a distance from each other (Fig. 4, mouthpiece), wherein the inner cross section area is between 20 mm2 and 615 mm2 (¶ [0019]). Smith further discloses there is a relationship between inner cross section area and resistance to exhalation (¶ [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Tovey with the inner cross section area being between 20 mm2 and 615 mm2 as taught/suggested by Smith in order to provide a housing with an optimal resistance and/or as is a simple substitution of one known suitable housing size for orally collecting exhaled air for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 10, Tovey/Tovey as modified teaches/suggests the limitations of claim 9, as discussed above, but does not expressly teach the diameter of the housing. Accordingly, Tovey or Tovey as modified does not teach the housing has a diameter between 8 and 30 mm. However, Tovey does disclose the device can be an oral device (throughout document). 
Smith teaches/suggests a housing having an extension length in a direction between a first end with an inlet arranged to receive an exhaled airflow and a second end with an outlet arranged to transmit the exhaled airflow, wherein the housing has a diameter between 8 and 30 mm (¶¶ [0019]-[0020]). Smith further discloses there is a relationship between housing diameter and resistance to exhalation (¶ [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Tovey with the housing having a diameter between 8 and 30 mm as taught/suggested by Smith in order to provide a housing with an optimal resistance and/or as is a simple substitution of one known suitable housing size for orally collecting exhaled air for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 11, Tovey/Tovey as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach said housing has a rectangular cross section, but discloses the device can be an oral device (throughout document).
Smith teaches and/or suggests a housing having an extension length in a direction between a first end with an inlet arranged to receive an exhaled airflow and a second end with an outlet arranged to transmit the exhaled airflow (mouthpiece), wherein said housing has a rectangular cross section (¶ [0019] wherein a mouthpiece may be polygonal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Tovey with the housing having a rectangular cross section as taught/suggested by Smith as is a simple substitution of one known suitable housing shape for orally collecting exhaled air for another to yield no more than predictable results. See MPEP 2143(I)(B).
Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify/further modify the device with the housing having a rectangular cross section because Applicant has not disclosed that the shape of the housing provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the circular cross section disclosed by Tovey because either arrangement permits collection of particulates of a desired size from exhaled air. 

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tovey as applied to claim(s) 1 above, and further in view of US 2003/0106556 A1 (previously cited, Alperovich).
Regarding claims 4 and 10, Tovey/Tovey as modified teaches/suggests the limitations of claim 1, as discussed above, and further discloses the opening area is within the interval of 10-25 mm2 (col. 2, lines 51-67, wherein the cross-sectional area of the passage is preferably 10 mm2), and the number of first type partition walls between 4 and 14 (Fig. 3e, six protrusions). Tovey or Tovey as modified does not expressly teach the extension length is between 10 and 70 mm, or the housing has a diameter between 8 and 30 mm. However, Tovey does disclose the device or housing thereof may be of dimensions sized to fit in the nostril (col. 5, line 66 - col. 6, line 6). 
Alperovich discloses a device/housing having a diameter between 8 and 30 mm and a length between 10 and 70 mm configured for placement in the nostril (¶¶ [0055]-[0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Tovey with the extension length being between 10 and 70 mm as taught/suggested by Alperovich in order to appropriately size the device for nasal use (Tovey, col. 5, line 66 - col. 6, line 6; Alperovich, ¶¶ [0055]-[0057]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 6 of U.S. Patent No. 10,898,108. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of US 10,898,108 recites each limitation of claim 1 of the present application.

Claim(s) 1-9 and 11-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 and 7-18 of U.S. Patent No. 10,898,108 in view of Tovey. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 7-18 of US 10,898,108 recites each limitation of claim 1 of the present application with the exception of the first type partition walls being arranged separated with an increasing distance in the flow direction. However, Tovey teaches/suggests this limitation (see prior art rejections above), such that it would have been obvious to modify claims 1-4 and 7-18 of US 10,898,108 with the above-noted feature in order to provide a sufficiently convoluted passage facilitating particle collection (Tovey, col. 6, lines 40-49) and/or as is a simple substitution of one first type partition wall arrangement to facilitate collecting aerosol particles for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 9 of U.S. Patent No. 10,898,108 in view of Tovey as applied above, and further in view of Alperovich. 
Claim 9 of US 10,898,108 as modified above recites each limitation of claim 10 of the present application with exception of the housing having a diameter between 8-30 mm. Tovey discloses the housing may be sized to fit within the nostril of a user (col. 3, line 56 - col. 4, line 8). Alperovich discloses a device/housing sized for placement in the nostril having a diameter between 8 and 30 mm (¶¶ [0055]-[0057]). I would have been obvious to further modify claim 9 of US 10,898,108 with the above-noted diameter in order to appropriately size the device for nasal use (Tovey, col. 5, line 66 - col. 6, line 6; Alperovich, ¶¶ [0055]-[0057]).

A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process… may obtain a patent therefor…" (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim(s) 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) of prior U.S. Patent No. 10,898,108. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791